DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/21 has been entered.

Response to Amendment
Claims 16, 18-26, 28, and 30-38 are pending in the application.  Claims 1-15, 17, 27, and 29 have been canceled.  Claims 37 and 38 are new.  Claims 16, 24, and 30 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 16, 18-26, 28, 30-36 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rees et al. (WO 2007/028971 A1) (“Rees”), provided on IDS filed 4/27/17.
Regarding claim 16, Rees discloses (Figures 1-4) a teether or soother (10) for infant use comprising: a rigid support ring (14), a rigid exterior portion (16), an outermost diameter of the rigid support ring being substantially equal to an outermost diameter of the rigid exterior portion (Figures 1 and 3), and the rigid support ring (14) being configured to reside between the infant's face and the rigid exterior portion (16) during use by the infant, and a flexible mouthpiece (12; second paragraph on page 4) comprising a membrane of nonporous material (20; silicone) extending towards the rigid exterior portion and having an outermost perimeter (at 32), wherein the flexible mouthpiece is secured in place by the rigid support ring and the rigid exterior portion by mechanically trapping a profile of the outermost perimeter (32) of the mouthpiece in a juncture between the rigid support ring (14) and the rigid exterior portion (16) at an outermost periphery of an annular region of the rigid exterior portion (Figure 1), and wherein the profile of the outermost perimeter is mechanically trapped by the juncture in at least two directions, the directions comprising a radial direction and an axial direction (Figure 1; first paragraph on page 4).  NOTE: the claim requires that the mouthpiece comprises a membrane of nonporous material extending towards the rigid exterior portion.  Rees discloses air holes (26) that are formed in the areola region (22) of the mouthpiece.  However, the nipple portion (20) is nonporous membrane material that extends toward the rigid exterior portion.

Regarding claim 18, Rees discloses (Figure 1) a cavity is formed between the rigid support ring (14) and the rigid exterior portion (16), and a portion of the mouthpiece is mechanically trapped within the cavity (see Figure 1 annotated below).

    PNG
    media_image1.png
    304
    285
    media_image1.png
    Greyscale

	Regarding claim 19, Rees discloses that the portion of the mouthpiece mechanically trapped is substantially square in cross-section (see Figure 1 annotated below).

    PNG
    media_image2.png
    304
    285
    media_image2.png
    Greyscale

Regarding claim 20, Rees discloses (Figure 1) that the mouthpiece (12) extends from the cavity via a narrow channel (between cavity and flange region 24 depicted in Figure 1).  NOTE: the term “narrow” is not defined by Applicant in the specification or in the context of the claim.  The Examiner is interpreting this limitation broadly.
Regarding claim 21, Rees discloses that the mouthpiece comprises a central section including a mouthpiece cavity (fourth paragraph on page 3).
Regarding claim 22, Rees discloses (Figure 1) that a portion of the mouthpiece (12) wraps over the rigid support ring and the portion of the mouthpiece is configured to reside between the infant and the support ring (14) during use by infant (see Figure 1 annotated below).

    PNG
    media_image3.png
    393
    473
    media_image3.png
    Greyscale

Regarding claim 23, Rees discloses that the rigid support ring and rigid exterior portion are permanently joined together (welded; first paragraph on page 4).
Regarding claim 24, Rees discloses (Figures 1-4) a teether or soother (10) for infant use comprising: a flexible mouthpiece (12) comprising a membrane of nonporous material (20; silicone) and having an outermost perimeter (at 32), a rigid support ring (14), and a rigid exterior portion (16), an outermost diameter of the rigid support ring being substantially equal to an outermost diameter of the rigid exterior portion (Figures 1 and 3), and the rigid support ring being configured to reside between the infant's face and the rigid exterior portion during use by the infant, wherein the flexible mouthpiece is secured in place by the rigid support ring and the rigid exterior portion by mechanically trapping a profile of the outermost perimeter of the mouthpiece in a juncture between the rigid support ring (14) and the rigid exterior portion (16) at an outermost periphery of an annular region of the rigid exterior portion in at least two directions, the directions 
Also, the claim requires that a profile of the outermost perimeter of the membrane is mechanically trapped by the rigid support ring and the rigid exterior portion.  The bead (32) of flexible mouthpiece is clamped between the rigid support ring and the rigid exterior portion.  This bead forms a profile of the outermost perimeter of the mouthpiece.  The bead is axially and radially trapped because the rigid support ring and the rigid exterior portion are welded together (see first paragraph on page 4).  
Regarding claim 25, Rees discloses (Figure 1) a cavity is formed between the rigid support ring (14) and the rigid exterior portion (16), and a portion of the mouthpiece is mechanically trapped within the cavity (see Figure 1 annotated below).

    PNG
    media_image1.png
    304
    285
    media_image1.png
    Greyscale


substantially square in cross-section (see Figure 1 annotated below).

    PNG
    media_image2.png
    304
    285
    media_image2.png
    Greyscale

Regarding claim 28, Rees discloses that the mouthpiece comprises a central section including a mouthpiece cavity (fourth paragraph on page 3).
Regarding claim 30, Rees discloses (Figures 1-4) a teether or soother (10) for infant use comprising: a flexible mouthpiece (12), a rigid support ring (14), and a rigid exterior portion (16), an outermost diameter of the rigid support ring is substantially equal to an outermost diameter of the rigid exterior portion (Figures 1 and 3), and the rigid support ring being configured to reside between the infant's face and the rigid exterior portion during use by the infant, the flexible mouthpiece comprising a membrane of nonporous material (membrane is nonporous at 20 and 24; silicone) extending towards the rigid support ring (14) and the rigid exterior portion (16), wherein a profile of the outermost perimeter of the membrane is mechanically trapped (at 32) in a juncture between the rigid support ring and the rigid exterior portion at an outermost 
Also, the claim requires that a profile of the outermost perimeter of the membrane is mechanically trapped in a juncture between the rigid support ring and the rigid exterior portion.  The bead (32) of flexible mouthpiece is clamped between the rigid support ring and the rigid exterior portion.  This bead forms a profile of the outermost perimeter of the mouthpiece.  The bead is axially and radially trapped because the rigid support ring and the rigid exterior portion are welded together (see first paragraph on page 4).  
Regarding claim 31, Rees discloses (Figure 1) a cavity is formed between the rigid support ring (14) and the rigid exterior portion (16), and a portion of the mouthpiece is mechanically trapped (at 32) within the cavity (see Figure 1 annotated below).

    PNG
    media_image1.png
    304
    285
    media_image1.png
    Greyscale

	Regarding claim 32, Rees discloses that the portion of the mouthpiece mechanically trapped is substantially square in cross-section (see Figure 1 annotated below).

    PNG
    media_image2.png
    304
    285
    media_image2.png
    Greyscale


Regarding claim 33, Rees discloses (Figure 1) that the mouthpiece (12) extends from the cavity via a narrow channel (between cavity and flange region 24 depicted in 
Regarding claim 34, Rees discloses that the mouthpiece comprises a central section including a mouthpiece cavity (fourth paragraph on page 3).
Regarding claim 35, Rees discloses (Figure 1) that a portion of the mouthpiece (12) wraps over the rigid support ring and the portion of the mouthpiece is configured to reside between the infant and the support ring (14) during use by infant (see Figure 1 annotated below).

    PNG
    media_image3.png
    393
    473
    media_image3.png
    Greyscale

Regarding claim 36, Rees discloses (Figure 1 annotated above) that the mouthpiece (12) is molded over the rigid support ring (14).
Regarding claim 38, Rees discloses that the flexible mouthpiece is secured in place by the rigid support ring and the rigid exterior portion without pins (the last line on page 3 discloses that pegs can be used instead).
Claims 16, 18, 37, and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Orson (US 1,440,235).
Regarding claim 16, Orson discloses (Figures 1-3) a device capable of being used as a teether or soother for infant use comprising: a rigid support ring (5), a rigid exterior portion (3), an outermost diameter of the rigid support ring being substantially equal to an outermost diameter of the rigid exterior portion (Figures 1 and 2), and the rigid support ring (5) being configured to reside between the infant's face and the rigid exterior portion (3) during use by the infant, and a flexible mouthpiece (8; second paragraph on page 4) comprising a membrane of nonporous material (rubber; line 85) extending towards the rigid exterior portion and having an outermost perimeter (at 9, see orientation of the device in Figure 2 annotated below), wherein the flexible mouthpiece is secured in place by the rigid support ring and the rigid exterior portion by mechanically trapping a profile of the outermost perimeter (at 9) of the mouthpiece in a juncture between the rigid support ring (5) and the rigid exterior portion (3) at an outermost periphery of an annular region of the rigid exterior portion (Figures 1 and 2), and wherein the profile of the outermost perimeter is mechanically trapped by the juncture in at least two directions, the directions comprising a radial direction and an axial direction (via clamping, lines 99-105).  

    PNG
    media_image4.png
    345
    298
    media_image4.png
    Greyscale

Regarding claim 18, Orson discloses a cavity (housing flange 9) is formed between the rigid support ring (5) and the rigid exterior portion (3), and a portion of the mouthpiece (9) is mechanically trapped within the cavity (via clamping, lines 99-105).
Regarding claim 37, Orson discloses (Figure 2 annotated above) that the profile of the outermost perimeter of the membrane is entirely enclosed within the cavity between the rigid support ring (5) and the rigid exterior portion (3).
Regarding claim 38, Orson discloses that the flexible mouthpiece (8) is secured in place by the rigid support ring (5) and the rigid exterior portion (3) without pins (lines 99-105).

Response to Arguments
Applicant's arguments filed 6/22/21 directed to the Rees reference have been fully considered but they are not persuasive.  The Applicant has argued that the Rees reference does not read on the claim as amended because the external bead (32) .
The Orson reference is newly cited to further address the new claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.D.K/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771